Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/14/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s amendments filed on 12/14/2020 has overcome the previously raised Drawing Objections and the 112 rejections. 
Applicant’s arguments, see P10-12 of the remarks filed 12/14/2020, with respect to the 103 rejections involving the prior art Pool and Artru have been fully considered and are persuasive.  The 103 rejections of claims 1-2 and 15 has been withdrawn. However, applicant's arguments filed 12/14/2020 in regards to the 102 rejections and the Double Patenting rejections have been fully considered but they are not persuasive. A summary of the arguments and their responses are the following:
The Applicant argues that prior art Bean fails to disclose the limitation of a seal retaining structure as claimed in at least claims 1 and 15 and that the adhesive as taught by Bean does not equate this structure and is not “of the seal” (see P8-10 of the remarks).  
The Office respectfully disagrees, as it was mentioned in the previous Office Action, Bean teaches all the limitations of at least claim 1 and 15 including the seal retaining feature/structure with P3 L51-59 of Bean teaches that the seal ring 37 may be adhesively secured in the groove or cold or hot sized into its groove. Notice that under the Broadest Reasonable Interpretation of the claim language and due to the broad nature of the claim language, the engagement of the walls of the seal ring 37 with the walls of the groove either indirectly via an adhesive or directly due to hot/cold sizing as taught by Bean can be considered to be the claimed seal retaining structures and as such, the claim rejection under 102 as being anticipated by Bean is maintained.      
The Applicant argues that the Double Patenting Rejection of claims 1-2 and 15 as being unpatentable over the claims 1-18 of US 16433335 in view of the cited prior art is improper since the copending application and the prior art fails to disclose the seal retaining structure (see P12-13 of the remarks).  
The Office respectfully disagrees
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bean (GB 1,021,335).
Regarding claim 1, Bean (GB 1,021,335) shows in Figs. 1-4 (see at least Fig. 2) of a fluid valve comprising: a valve body (see the housing assembly 1,7 and 11 forming a valve body) including: a valve plug chamber (valve chamber 4); and valve ports (ports 2-3), each valve port communicating with the valve plug chamber, and a plug assembly including a valve plug (see the valve plug assembly 32 and 40) that is disposed in the valve plug chamber and is rotatable relative to the valve body about a rotational axis (16), the valve plug including: a hollow, tubular protrusion (see the inner tubular portion of disc 35 next to reference numeral “2”) that protrudes from the plug in a direction perpendicular to the rotational axis, an inner surface of the tubular protrusion defining a portion of a fluid path; a sleeve (see the outer tubular portion of disc 35) that surrounds the tubular protrusion and is spaced apart from the tubular protrusion, a space between tubular protrusion and the sleeve defining an annular groove (see the space where seal ring 37 resides) that surrounds the tubular protrusion, the groove having a groove inner wall that is shared with the tubular protrusion and a groove outer wall that is shared with the sleeve (see Fig. 2); and an annular seal (seal ring 37) that is 

Regarding claim 15, either the device of Bean or the device of the combination of Bean in view of Pool (see the rejection of claim 1 for more details) a fluid valve (see at least Fig. 2 of Bean) comprising: a valve body (see the housing assembly 1,7 and 11 of Bean forming a valve body) including: a valve plug chamber (valve chamber 4); and valve ports (ports 2-3), each valve port communicating with the valve plug chamber, and a valve plug (see the valve plug assembly 32 and 40) that is disposed in the valve plug chamber and is rotatable relative to the valve body about a rotational axis (16), the valve plug including: a groove (see the space where seal ring 37 of Bean resides) that opens facing a surface of the valve plug chamber, the groove including an inner wall, an outer wall that faces the inner wall, and a first retaining structure (see the surfaces of the wall that holds the seal via bonding or friction) that is provided on one of the inner wall and the outer wall, a seal (see the seal .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 (see in particular independent claims 1,16 and 18) of copending Application No. 16/433,335 in view of the cited prior art.
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the co-pending application either explicitly or 

Allowable Subject Matter
Claims 3-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are Bean (GB 1,021,335), Pool (US 2,970,805) and Artru (FR 2 809 466) each teaching various examples of rotary plug valves with groove that carries a seal similar to applicant’s invention. Notice that while seal retention means are taught in these references, these retentions means are different as compared to those as claimed. As such, absent persuasive evidence, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the retaining features/structures (480/146, 566/532, 562/534, 890/840) that aid in retaining the seal (130) within a groove (108, 112) of a rotary valve plug (62) in combination with all the limitations as claimed in claims 3-14 and 16-20 and as shown in at least Figs. 11 and 15-34 of the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753